 


110 HR 5604 IH: Medicare Part D Home and Community Services Copayment Equity Act of 2008
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5604 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Doggett (for himself, Mr. Lincoln Diaz-Balart of Florida, Mr. Ramstad, Mr. Allen, Mrs. Capito, Mr. Cohen, Mr. Mario Diaz-Balart of Florida, Mr. Al Green of Texas, Mr. Holden, Mr. Kennedy, Mrs. McCarthy of New York, Ms. McCollum of Minnesota, Ms. Matsui, Mr. Moran of Virginia, Mr. Platts, Ms. Ros-Lehtinen, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to reduce cost-sharing under part D of such title for certain non-institutionalized full-benefit dual eligible individuals. 
 
 
1.Short titleThis Act may be cited as the Medicare Part D Home and Community Services Copayment Equity Act of 2008. 
2.Elimination of part D cost-sharing for certain non-institutionalized full-benefit dual eligible individuals 
(a)In generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended— 
(1)in the heading, by striking Institutionalized individuals.—In and inserting 
 Elimination of cost-sharing for certain full-benefit dual eligible individuals.—
(I)Institutionalized individualsIn ; and 
(2)by adding at the end the following new subclauses: 
 
(II)Certain other individualsIn the case of an individual who is a full-benefit dual eligible individual and who is a resident of a facility described in subclause (III) or who is receiving home and community-based services in a home setting provided under a home and community-based waiver approved for the State under section 1915 or 1115, the elimination of any beneficiary coinsurance described in section 1860D–2(b)(2) (for all amounts through the total amount of expenditures at which benefits are available under section 1860D–2(b)(4)). 
(III)Facility describedFor purposes of subclause (II), a facility described in this subclause is an assisted living facility or a resident care program facility (as such terms are defined by the Secretary), a board and care facility (as defined in section 1903(q)(4)(B)), or any other facility that is licensed or certified by the State involved and is determined appropriate by the Secretary, such as a community mental health center that meets the requirements of section 1913(c) of the Public Health Service Act, a psychiatric health facility, a mental health rehabilitation center, and a mental retardation developmental disability facility. . 
(b)Effective dateThe amendments made by subsection (a) shall apply to drugs dispensed on or after the date of the enactment of this Act. 
 
